PER CURIAM. Appellant James Hutts, by and through his attorney, has filed a motion for rule on clerk. His attorney, John C. ■ Riedel, states in the motion that the record was tendered late due to a mistake on his part. We find that such an error, admittedly made by an attorney for a criminal defendant, is good cause to grant the motion. See In Re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). The motion is, therefore, granted. A copy of this opinion will be forwarded to the Committee on Professional Conduct.